Citation Nr: 1311589	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  02-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program, Inc.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

The case was remanded by the Board in August 2011 to afford the Veteran a VA examination and obtain a nexus opinion.  The Veteran was afforded a VA examination in September 2011.  The examiner provided a nexus opinion with a sufficient rationale for that opinion.  Therefore, a review of the record indicates that the Board's directives were substantially complied with the issue on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of service connection for hearing loss of the right ear, an increased disability rating for residuals of a nasal bone fracture, and an increased disability for benign prostate hypertrophy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of lumbar strain and lumbar spondylosis. 

2.  The Veteran's low back disability is not causally or etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated February 2001, September 2006, January 2007, March 2007, and March 2008 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in February 2001 prior to the initial unfavorable decision in May 2001.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the March 2007 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in September 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  As such, the examination report is adequate to decide the claim of service connection.  Thus, further examination is not necessary regarding the issue on appeal.

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

Service connection must be considered on the basis of the places, types and circumstances of a Veteran's service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, arthritis is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service Connection - Analysis

The Veteran contends that he has a low back disability that is causally related to service.  The Veteran experienced one complaint of low back pain during service.  The Veteran was diagnosed in April 1964 with low back strain - recurrent.  The examiner noted that the Veteran had trouble for a number of years, but that a field problem was too much for him at the time of the complaint.  Within one week, the examiner noted that the Veteran's back pain improved slightly, but that it was not very bad in the first place.  On the March 1965 separation report of medical history, the Veteran specifically noted no current symptoms or history of a back disability.  On the corresponding report of medical examination, the examiner noted the Veteran's spine and musculoskeletal system as clinically normal.  

Post-service, the Veteran was afforded a VA examination in February 1981.  At that time, the Veteran reported low back pain.  The VA examination showed spasm and tenderness of the lumbar paravertebral muscles, with flexion to 6- degrees and straight leg raising to 60 degrees.  The Veteran reported a history of pain in the lumbar region beginning in 1973 after lifting heavy loads in Panama.  Since that time he reported episodes of severe pain.  

In April 2003, the Veteran reported backache related to lifting a heavy water container causing a fall.  In August 2004, the Veteran's range of motion was intact, his muscle tone was adequate, and he showed no deformities.  

The Veteran was another VA examination in September 2011.  At that time, the examiner reviewed the claims file and noted the Veteran's episode of lumbar pain during service.  He performed a thorough physical examination and diagnosed lumbar strain and lumbar spondylosis.  He opined that the Veteran's lumbar strain was less likely than not related to service as the one episode in service was acute and transient.  He found no evidence of a chronic or continuous condition.  

The Board finds that the Veteran's low back disability did not manifest during service, did not manifest to a compensable degree within the first post-service year, and is it not shown to be causally or etiologically related to service. 

The most persuasive evidence in this case consists of the VA examiner opinion in September 2011, which is based upon claims folder review, interview of the Veteran, and examination of the Veteran.  This examiner fully considered the Veteran's in-service complaints and the post-service treatment history.  He found no evidence of a chronic or continuous disability related his current lumbar strain in service.  In this respect, the VA examiner had benefit of review of the entire claims folder, interview and examination of the Veteran, and actual in-service findings.  

Otherwise, the only evidence of record relating the Veteran's current low back disabilities to his service are the Veteran's lay assertions that the disabilities are related to his symptoms noted in service.  The Board first observes that the Veteran's assertions of having recurrent or persistent low back symptoms since service are not consistent with the entire evidentiary record and, therefore, not credible.  At the time of separation from service, the Veteran denied current spine or musculoskeletal complaints.   When first being diagnosed with a back disability post service, the Veteran reported that his symptoms had been ongoing since an injury in 1973, eight years after separation from service.

In resolving the inconsistent history provided by the Veteran, the Board finds greater probative value and reliability to the Veteran's recorded recollections on his separation examination and his first complaints of a back disability in 1981, as these events were contemporaneous in time to the events in question and bear a greater indicia of reliability as they were made in the context of seeking appropriate medical treatment.  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

On the other hand, the Veteran's current recollections were made many decades after the events in question, are not consistent with prior statements which appear reliable, and were made in the context of seeking monetary benefits.  Quite simply, the statements made in 1965 and 1981 are more reliable and consistent with the entire evidentiary record.

In any event, this case was reviewed by a medical examiner who was fully informed of the pertinent factual premises of the case and addressed the Veteran's lay assertions.  Additionally, the examiner provided a fully articulated opinion that included a reasoned analysis.  See Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed.Cir.2009).  Overall, the Board finds that the examiner's opinion holds substantially greater probative value than the Veteran's own opinion as to the medical etiology of his symptoms, as the VA examiner possesses greater training and expertise to determine the etiology of his symptoms.

As the preponderance of the evidence is against the claim that the Veteran's current low back disabilities are related to an injury, disease, or event in service, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


